United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1106
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Francisco Barraza-Canizales, also      * District of Nebraska.
known as Poncho,                       *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: November 4, 1998

                                Filed: November 9, 1998
                                    ___________

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Francisco Barraza-Canizales appeals from the sentence imposed by the district
court1 following his guilty plea to distributing methamphetamine in violation of 21
U.S.C. § 841(a)(1). The court sentenced Barraza-Canizales at the bottom of the
applicable Guidelines range to 63 months& imprisonment and five years& supervised
release. After appellate counsel moved to withdraw pursuant to Anders v. California,

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
386 U.S. 738 (1967), we granted Barraza-Canizales permission to file a pro se
supplemental brief, but he has not done so.

     Our review of the record reveals the existence of no nonfrivolous issues. See
Penson v. Ohio, 488 U.S. 75, 80 (1988).

      The judgment is affirmed. Counsel&s motion to withdraw is granted.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-